On a former day of the term the judgment herein was affirmed. Upon motion for rehearing our attention has been called to the fact that there is a variance between the allegations in the complaint and information and the evidence introduced on the trial. The complaint and information allege an offense committed on February 11, 1920. The complaint was sworn to on February 12, 1920. The evidence introduced by the State to prove the case shows the matter relied upon occurred on March 9th thereafter. This escaped our attention in writing the original opinion, and in fact was not called to the attention of the court. We find this variance, and that the offense, if any, was committed as proved after the complaint and information had been filed. It is fundamental as well as statutory that an offense must be committed before the indictment or the information and complaint and not afterward. Without discussing the other questions in the motion for rehearing, this requires a reversal of the judgment. The motion for rehearing is granted, the affirmance set aside, and the judgment reversed and the cause remanded.
Reversed and remanded.